 568DECISIONSOF NATIONALLABOR RELATIONS BOARDFor the reasons stated in our dissenting opinions inQuaker City-Life Insurance Company,134 NLRB 960,Metropolitan Life Insur-,ance Company,138 NLRB 512, andEquitable Life Insurance Com-pany,138 NLRB 529, we would find the unit sought inappropriate,and dismiss the petition.PiezoManufacturing Corp.andDistrict#15, InternationalAssociation of Machinists.Case No. 2-CA-6367.September14, 1962SUPPLEMENTAL DECISION AND ORDEROn December 10, 1959, the Board issued a Decision and Order inthe above-entitled case,' finding,inter alia,that the Respondent hadlaid off certain employees in violation of Section 8(a) (1) of the Act,and ordering it to make them whole for any loss of pay suffered byreason of its discrimination against them.The Board's Order wasenforced by the United States Court of Appeals for the Second Cir-cuit on May 8,1961.2On September 29, 1961, the Regional Director for the SecondRegion issued a backpay specification, and, on October 24, 1961, theRespondent filed an answer thereto.Upon appropriate notice issuedby the Regional Director, a hearing was held before Trial ExaminerPaul Bisgyer for the purpose of determining the amounts of backpaydue the claimants.On May 7,1962, the Trial Examiner issued his Supplemental Inter-mediate Report, attached hereto, in which he found that the claimantswere entitled to specific amounts of backpay.Thereafter, the GeneralCounsel filed exceptions to the Supplemental Intermediate Reportand a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Supplemental Intermediate Report,and the exceptions and brief, and hereby adopts the findings,' con-clusions, and recommendations of the Trial Examiner.1125 NLRB 686.N L.R B. v. Piezo Manufacturing Corporation,290 F. 2d 455.s In its brief,the GeneralCounsel argues, in effect,that the Trial Examiner erred inconsidering the Respondent's decline in business in determining the amounts of backpaydue the claimantsMore specifically,the General Counsel contends that Respondent'sloss of large Government contracts after January 23, 1050, "as a result of being removedfrom an approved Government contractor list," was caused by the discrimination against138 NLRB No. 69. PIEZO MANUFACTURING CORP.ORDER569On the basis of the foregoing Supplemental Decision and the entirerecord in this case, the National Labor Relations Board hereby ordersthat the Respondent, Piezo Manufacturing Corp., its officers, agents,successors, and assigns, shall pay the employees involved in this pro-ceeding as net backpay the following amounts:Frank Larson_____________________________________ $247.60John J. Serpico___________________________________922.40The Estate of Vincent Reierson, deceased 4__________ 1, 416.96FrankWetmore___________________________________ 1,163.71Neil J. Hayes_____________________________________753.00William A. Willock________________________________827.67Raymond C. Loony________________________________ 1,016.08Jacob DuBarry____________________________________62.80Frank DeMarco___________________________________152.00the claimants and therefore should not be considered in determining the claimants' back-pay.However, we cannot find, on the basis of the record before us, that the Respondentwas in fact removed from an approved contractor list because of its discrimination againstthe claimants.For this reason,apart from the considerations mentioned by the TrialExaminer, we find no merit in the General Counsel's positionAs the record indicates that Vincent Relerson died on December 4, 1959, the amountdue him will be paid to his estate.SUPPLEMENTAL INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was instituted by the Regional Director for the Second Regionfor the purpose of determining the amount of backpay, if any, due certain employeeswhom the National Labor Relations Board previously found were unlawfully laidoff in violation of Section 8(a) (1) of the National Labor Relations Act.'TheBoard's Order, which included other remedial provisions, was enforced in full bydecree of the United States Court of Appeals for the Second Circuit.2 Pursuantto appropriate notice, a hearing was held in New York City, New York, from Decem-ber 11 through 15, 1961, inclusive, before Trial Examiner Paul Bisgyer.TheGeneral Counsel and the Respondent, Piezo Manufacturing Corp., were representedby their attorneys and were given full opportunity to examine and cross-examinewitnesses and to introduce evidence pertinent to theissues.At the close of the hear-ing, the parties argued their positions orally.Thereafter, briefs were filed.Upon consideration of the pleadings, the briefs, and the entire record in this case,3and from my observation of the only witness in this backpay proceeding, I make thefindings and conclusions noted below.1.Board's Decision and Order;the court's enforcement decree;pleadingsOn December 10, 1959,the Board,adoptingin totothe findings,conclusions, andrecommendations of Trial Examiner William F.Scharnikow,found that the Re-spondent,among other things, violated Section 8(a)(1) of theAct bylaying offon January 23, 1959, 9 of its 25 production and maintenance employees,viz,FrankLarson, John J. Serpico,Vincent Reierson,FrankWetmore, Neil P.Hayes, WilliamA. Willock,Raymond C.Loony,Jacob DuBarry,and Frank DeMarco, in order todiscourage and defeat the employees'attempt to organize and bargain collectivelythrough the Charging Union4In reaching this conclusion the Board rejected the1125 NLRB 686N.L R B.v Piezo Manufacturing Corporation,290 F 2d 4551This includes the recordin the originalunfair labor practice proceeding which theparties agreed is before me in the instant proceeding.* The Board found it unnecessary to determine whether this conduct was also violativeof Section 8(a)(3) of the Act since the appropriate remedy of reinstatement with back-pay for the Section 8(a) (1) violation was the same. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's economic defense that the layoff was dictated by a decline in businessand that the laid-off employees were the least qualified employees in the shop, point-edly observing (125 NLRB at 696) :.That Ligh [the Respondent's vice president] should have spent only 2hours estimating his manpower needs for the next 6 months, determining whichof his employees he could best lay off, and deciding, solely upon these economicconsiderations, that almost a third of his staff shouldimmediatelybe laid off,is incredible.Even if it be assumed that the Respondent's business had fallen offto the extent that Ligh testified it had, there was obviously no need for the ex-treme haste with which Ligh acted in making such a drastic cut in his staff.To remedy these unfair labor practices, the Board directed the Respondent to rein-state the unlawfully laid-off employees, except DuBarry and DeMarco who hadpreviously been recalled on February 2 and 8, 1959, respectively, and to make allof them whole, including the latter two employees, for any loss of pay sufferedby reason of the Respondent's unlawful conduct (125 NLRB at 688).On May 8,1961, the Court of Appeals for the Second Circuit enforced the Board's Order,finding that the Board was justified in rejecting the Respondent's contention thatthe layoffs were economically motivated (290 F. 2d at 456).Because of the inability of the parties through informal negotiations to agreeupon the amount of backpay due the laid-off employees under the Board's Orderand court decree, the Regional Director on September 29, 1961, pursuant to theBoard's Rules and Regulations issued a backpay specification, analyzing the sumsof money owed to the claimant-employees.The specification sets forth in detailfor each claimant the backpay periods broken down by calendar quarters, the specificfigures and basis for computation as to gross backpay, interim earnings,and thenet backpay due. In particular, it fixes the backpay periods for DuBarry and DeMarcoas January 23, 1959, the date of the unlawful layoff, to February 2 and 8, 1959, therespective dates when they were recalled, and computes the amount of backpay owingon the basis of the normal 40-hour week at their regular rate of pay. For the otherclaimants the specification alleges the backpay period as beginning January 23, 1959,and, except for Hayes, as terminating on October 31, 1959, when the Respondentwent out of business.As Hayes was reemployed by the Respondent on July 11,1959, the specification fixes that date as the terminal date for his backpay.Withrespect to the determination of gross backpay due these seven claimants, the specifica-tion alleges that the appropriate measure is the average number of hours each workedper week,including overtime,during the corresponding quarter in 1958,5computedat the rate of pay he received just prior to his layoff.In its amended answer,as clarified at the hearing,the Respondent does not questionthe accuracy of the figures used in the specification,or the statement of interim earn-ings but affirmatively alleges that the proposed measure of gross backpay based onearnings in 1958 is inappropriate because no work was available for the backpayclaimants on and after January 23, 1959, the date of their layoff, and hence theysuffered no loss of earnings.2.Alleged unavailability of work as a defenseIt is axiomatic that a backpay order is a reparation order designed to vindicate thepublic policy of the Act by making injured employees whole for losses resulting froman unfair labor practice.6Accordingly, it has been the Board's uniform policy indetermining the amount of backpay due such employees to take into account adecline in the employer's business and the possibility that these employees mighthave been laid off in a subsequent nondiscriminatory reduction in force and thereforenot to award them backpay they would not have earned during such periods.7Wereitotherwise, the Board's action would manifestly be punitive rather than remedialand beyond its power to take.The General Counsel urges, however, that the defense of lack of work is notavailable to the Respondent under the circumstances of this case for the reason that6In the case of Willock, who was notemployedby the Respondentduring the firstquarter of 1958, the specificationalleges an appropriate measureof earnings during thefirst quarter of 1959 tobe 40 hours,which representsboth the normal workweek and thenumber ofhours worked per week by Loony, the employeewhose hours most closelyapproximate those workedby Willock duringthe remaining three quarters of 1958.6 Phelps DodgeCorp. v. N L R B ,313 U S. 177, 197.'Idat 198;Benton and Company,Inc,131 NLRB965, 966;Jack G.Buncher d/b/aThe Buncher Company,131 NLRB1444, 1445. PIEZOMANUFACTURING CORP.571whatever loss of business it experienced was caused by its own unfair labor practices.In support of his position, the General Counsel relies on the testimony of David R.Ligh, the Respondent's vice president, that a few days after the January 23 layoffa Navy production control officer advised him that the Respondent was no longeron the list of approved Government contractors because it was involved in a labordispute (apparently resulting from its unfair labor practices) and that it thereforediscontinued bidding for "large" Government contracts which comprised approxi-mately 85 percent of its business.Consequently, the General Counsel reasons, theRespondent's asserted unavailability of work subsequent to the layoff would be at-tributable to its own unremedied unfair labor practices.Although this argumenthas surface appeal, I find it without merit.There is no question that the decision to disqualify the Respondent from receivingGovernment contracts was not made by the Respondent. Presumably, it was theapplication of Government policy that deprived the Respondent of the status of anapproved contractor.Secondly, even assuming that the Respondent had remainedan approved contractor and bid for Government work, it is highly speculative whetherthe Respondent would have been awarded any contracts. Finally, there is no evi-dence, nor is it even contended, that the Respondentwillfullycurtailed its operationsby rejecting Government work as a part of a deliberate plan to defeat the employees'desire for representation. Indeed, in this latter respect, theMonroe Feedcase,8 reliedupon by the General Counsel, is plainly inapplicable to the facts of the present case.There the Board found such a "deliberate design" and refused to abate backpay forlack of work on that account. In view of the foregoing, I find, contrary to theGeneral Counsel, that whatever loss of earnings the laid-off employees sustained byreasons of the Respondent's loss of Government contracts, it is too remote andspeculative to justify imposing such liability on the Respondent.The Respondent, on the other hand, resists awarding any backpay to the claimantson the ground that at the time of their layoff and thereafter, its business was incontinuous decline, necessitating the layoff of the nine claimants whom the Boardfound in the original unfair labor practice proceeding were not selected because oftheir union membership.9However, apart from the fact, as I find below, that theRespondent has not borne its burden of proving that work was unavailable at thesetimes for the claimants the fatal weakness of the Respondent's argument is that itignores the Board's and court's determination that the layoffs were motivated byantiunion, and not legitimate economic, considerations and that, even if the latterconsiderations did exist, these individuals would have nevertheless continued theiremployment were it not for the Respondent's determination to get rid of the Union.For this reason alone, the Respondent is precluded from questioning the laid-offemployees' right to be reimbursed for loss of earnings, which the Board and the courtfound was necessary to effectuate the policies of the Act.'()The Respondent's re-liance on the Board's holding in theRobinson Freight Lines" is clearly misplaced.There, unlike here, the Board held that economic strikers, who were discriminatorilydenied reinstatement on their unconditional application, were not entitled to havetheir backpay computed-from the date of application because at that time no workwas available for them. In the present case, the Board and the court have alreadydetermined that the backpay claimants would have continued to work were it not8Monroe Feed Store,122 NLRB 1479. 1483-1484.O Although in the original unfair labor practice proceeding the Board found that therewas no evidence that Ligh was aware that these individuals had joined the Union (125NLRB at 697),itnevertheless reached the conclusion which the court expressly ap-proved(290 F. 2d at 456), that the layoffs were motviated by a desire to discouragemembership in the Union in violation of Section 8(a) (1) ofthe Act. Inaddition, it isnoted that Hayes and Reierson were not even initially included in the group of laid-offemployees but that they had invited their own layoff when they joined the others in pro-testing the Respondent's action.10 Contrary to the General Counsel's contention, I find that the Respondent is not fore-closed under the doctrine ofres judicata,from proving that at some datesubsequenttothe unlawful layoff but before May 28, 1959, the date when the initial unfair labor prac-tice hearing closed, work was unavailable for the employees in question and that theywould have been laid off for that reason. Although the Respondent produced evidence ofits business condition in that proceeding, the Board made no determination that, absentdiscrimination, the laid-off employees would have continued working until the close ofthe hearing.For this reason,the present case is distinguishable from MonroeFeedStore, supra,at 1484, cited by the General Counsel."Jack C. Robinson,d/b/a Robinson Freight Lines,129 NLRB 1040, 1041-1042 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor the Respondent's unfair labor practices.However, this does not dispose ofthe critical and perplexing question-obviously a matter of hindsight-of whenbefore the Respondent's termination of its operations on October 31, 1959, it wouldhave laid off the claimants for the legitimate reason of lack of work.3.Measure of gross backpayIt is well settled that, in making backpay determinations, the Board is vested withbroad discretion which must not be exercised in an arbitrary, unfair, or unreasonablemanner, without regard to the policies of the Act.12 It is not necessary, however,that the formula devised by the Board achieve mathematical precision.Once thefact of damage is shown, "[c]ertainty as to the amount goes no further than torequire a basis for a reasoned conclusion." 13Accordingly, with due regard forthe facts of each case, the Board, as the Supreme Court has recognized, "has notused stereotyped formulas but has availed itself of the freedom given it by Congressto attain just results in diverse, complicated situations." 14That the situation here presented is complicated cannot be denied. In fact, initsbrief the Respondent characterizes this problem as a "dilemma."Yet, it is adilemma in which it has placed itself but which may not be used as a vehicle forescaping from its obligation to indemnify the claimants for loss of earnings sustainedas a result of its wrongful conduct.The General Counsel, on the other hand, wouldresolve this dilemma by adopting a gross backpay formula based on the claimants'prior years' earnings, including overtime.This appears to me to be unrealistic infailing to take account of the declining and unprofitable nature of the Respondent'sbusiness,15 and the possibility that sufficient work might not have been availablefor the claimants at some date during the backpay period which might have resultedin their legitimate layoff.As indicated previously, the extent of the claimants' loss of earnings depends upona determination in hindsight of the time when work was no longer available forthem and they would have been laid off for this reason. Since knowledge ofthesematerial facts is peculiarly within the Respondent's possession and it isobviously in a better position to know when in the regular course of its businessitwould have laid off the claimants for a nondiscriminatory reason, it is only fair,and it has so been held,15 that the burden of proving as an affirmative defense, orat least of going forward with adequate evidence of these facts, rests upon theRespondent wrongdoer.Recognizing this burden, the Respondent urges alternatively that had it retainedthe claimants in its employ on January 23, 1959, it would have laid them off forlack of work a few days later when it was informed by a Navy production controlofficer that it was no longer on the list of approved Government contractors becauseitwas involved in a labor dispute. In any event, it further asserts, the claimantswould have been laid off in early March when it first became aware that it couldnot produce water-tight doors under a subcontract arrangement with Continental13Phelps DodgeCorp. v. N L R.B.,313 U S. 177,197;Nathansonv N.LR.B., 344 U.S.25, 99;N.L R B. v. Ozark HardwoodCompany,282 F.2d 1, 7(C.A. 8) ;N.L.R.B. V.EastTexasSteelCastingsCompany, Inc.,255 F. 2d 284 (C.A.5) ; N LR.B.v.Kartarik,Inc,227 F. 2d 190, 192-193 (C.A. 8).13Palmerv.ConnecticutBy & LightingCo., 311 U S. 544, 561, cited inN.L R B v.Kartarik, Inc., supra,at p. 193;W. C. Nabors d/b/a W. C. Nabors Company,134NLRB 1078.UPhelps DodgeCorp. v.N.L.R.B., supra,at 198.15 The record shows that for the fiscal year ending October 31, 1957, the Respondent'staxable gross income was $403,735 37 and its taxable income was $1,725 78; for fiscalyear ending October 31, 1958, the grossincome was$275,489 48, resulting ina loss of$15,190.68;and forthe fiscal year ending October 31, 1959, when the plant was closed,the grossincome was $142,896.84, resulting in a loss of $17,285 17.The latterfigure istaken from the Respondent's brief which called attention to the typographicalerror inthe official transcript of testimony.The General Counsel has not questioned this assertederror.In addition to the foregoing, the Respondent has no prospect of acquiring Govern-mentcontracts constituting approximately 85 percent of its business in 1958, which islater discussed.16Mastro PlasticsCorp. and French-American Reeds Manufacturing Co., Inc ,136 NLRB1340;N.L.R.B. v. Cambria Clay Products Company,215 F. 2d 48, 56 (CA. 6) ; see alsoN.L.R B. v. Reed & PrinceManufacturingCompany,130 F. 2d 765, 768 (C.A. 1). PIEZO MANUFACTURING CORP.573Equipment Company at a competitive price. It appears that in November orDecember 1958, the Respondent installed in its plant a large machine to manufacturesuch doors, which, after several test runs, became operative the following January.It is clear that the January date of asserted legitimate layoff is purely hypothetical.Had the Respondent not discriminatorily laid off the claimants, obviously therewould have been neither a labor dispute nor the occasion for the removal of itsname from the approved list of Government contractors.Moreover, I am not con-vinced that the Respondent experienced a change of heart to prevent the Unionfrom organizing its employees so soon after its unfair labor practices.17 In addi-tion, the record does not establish that work was unavailable for the claimants atthat time in the face of overtime being performed by the retained employees. Sim-ilarly, the Respondent has not shown that there was insufficient work on hand towarrant the claimants' layoff in March of 1959.18 It is not enough to justify de-priving the claimants of their remedial rights for the Respondent to assert that onthe hypothetical dates there was a scarcity of work which the claimants were capableof performing which would have resulted in their nondiscriminatory layoff, withoutcorroboration by other evidence.19 In these circumstances, I reject the Respondent'sproposed dates when, absent discrimination, the claimants would have been laid off.Except as indicated above, the Respondent does not challenge the General Coun-sel'sproposal that the backpay due DuBarry and DeMarco be computed on thebasis of a 40-hour week at their prelayoff rate of pay until the dates of their rehireon February 2 and 8, respectively. I find this method of computation reasonableand appropriate.As for the other claimants, I have previously found that neitherthe General Counsel's nor the Respondent's proposals adequate to effectuate themake-whole provisions of the Board's Order and court decree.After carefullyconsidering the evidence in this and the original unfair labor practice proceedings,particularly the testimony and the summaries and analyses of the amount and natureof the work in the plant during the 40-week period from the date of discriminationto the date of the termination of plant operations, and the number of regular andovertime hours actually worked in the various departments during this period, I findthat a reasonable and equitable formula for computing backpay is one based on a40-hour week at a rate of pay each claimant earned just before his layoff. It appearsto me to be only fair, under the circumstances of this case, to assume that, absentdiscrimination, the Respondent would have retained his entire staff and would haveconducted its business in this manner until it completed its contracts. I furtherfind, on the state of the record before me, that the Respondent had sufficient workavailable for both the laid-off and retained employees for at least the period endingthe second quarter. In arriving at this conclusion,I have evaluated the Respondent'spayroll records which show that in thesmallmachine shop where claimants Serpico,Wetmore, Willock, and Loony worked before their layoff, the Respondent retainedfive employees and DuBarry,20 all of whom worked a total of 9,0681/4 regular andovertime hours during this 40-week period. In particular, these employees worked"It is noted that in the unfair labor practice proceeding the Board found that Hayesand Reierson were not even included in the original group of laid-off employees and thatthey invited their layoff when they protested the Respondent's action.18 See Trial Examiner Scharnikow's analysis of the evidence produced by the Respond-ent in the unfair labor practice proceeding which the Board, in effect,adopted (125NLRB at pp. 695-696).Although the Respondent there broke down the estimated man-hours required in each department to complete certain contracts on hand on January 23,1959,it did not furnish similar detailed information respecting the work on hand on thedates it hypothetically would have lawfully laid off the claimants or at any other times.Moreover,the evidence shows that overtime was being worked at these times by theretained employees.16 CfN L R B. v. Reed&Prince Manufacturing Company,130 F. 2d 765, 768 (C.A. 1).20 I include in this group of retained employees DuBarry,who was recalled shortly afterhis layoff.Vice President Ligh testified that DuBarry worked about 2 or 3 weeks in thelarge machine shop when he was recalled but that his time was charged to the smallmachine shop.Because of the irregular and inconsequential nature of their employment,I have excluded from this group the following employees whose names also appear onthe Respondent's payroll records for the small machine shop:Melvor,who worked 120hours in the third quarter and 46 hours in the fourth quarter;Nelson,who worked 3 hoursin the second quarter; and Dowling, who worked 373fhours in the second quarter and4 In the third quarter. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARD1,872 hours in the first quarter, 3,3593/4 in the second quarter, 2,6421/4 in the third,quarter, and 1,1941/4 in the fourth quarter.As indicated previously, the Respondentdid not produce any documentary evidence of the amount of work on hand for thisdepartment at any time except January 23, 1959, the date of the discrimination,which would disclose that any substantial amount of work performed in the thirdor fourth quarter could not have been performed before those periods if the claim-antshad not been unlawfully laid off. Indeed, the contrary appears.Thus, be-ginning with the third quarter until the Respondent ceased operations on October 31,1959, the Respondent received only $17,182.99 in new orders21Vice PresidentLigh testified that when the plant closed down the Respondent had on hand approxi-mately $11,500 in orders, of which about $9,800 were not ready for productionbecause of design changes or other reasons beyond his control.The balance thatwas ready for production, according to his testimony, required about 120 man-hours' work in the small machine shop, which was performed by other companies.In sum, by dividing the total of 9,068 hours worked in the small machine shopduring the 40-week period between the discrimination and the plant closure amongboth the retained and the laid-off employees, I find that, absent discrimination,Serpico,Wetmore, Willock, and Loony would in all probability have worked roughly23 40-hour weeks before being terminated.This closely approximates the 22.4weeks in the first and second quarters.Turning to claimant Larson, a concededly capable and skilled welder, he wasemployed in the welding and fabrication department before his layoff.At thelatter time the Respondent retained two weldersin itsemploy and recalled DeMarco2 weeks later.The payroll records show that during the 40 weeks the plant was inoperation after the discrimination, the retained employees and DeMarco worked atotal of 4,8201/4 in regular and overtime hours as follows: 1,0823/4 in the firstquarter, 1,6861/4 in the second quarter, 1,4271/2 in the third quarter, and 6233/4 inthe fourth quarter.Apportioning the total number of manhours among Larson,DeMarco, and the two retained employees'22 it is clearthat Larson would haveworked about 30 weeks on a 40-hour weekly basis23As for Hayes and Reierson, it must be remembered that they were not even includedin the original group of laid-off employees.Although they were placed in anunclassified category for payroll purposes, Hayes performed general labor jobs andsome assembly work, while Reierson performed principally shipping, packing, andreceiving duties.In addition, Reierson had the longest tenure in the plant sinceabout 1945, and enjoyedaccessto corporate records.24It is alsoconceded thatbefore Hayes' layoff, the Respondent planned ongivinghim other functions toperform.At the time of the layoff, the Respondent retained only one employee inthe unclassified category who together with Hayes, who was recalled July 11, 1959,worked a total of 2,3033/4 in regular and overtime hours.Broken down, this num-ber includes 3521/4 in the first quarter; 4801/4 in the second quarter; 1,039 in thethird quarter; and 4321 in the fourth quarter.25It is also reasonableto infer thatY1Broken down in monthly periods, these orders were in the following amounts:July, $12,543.03; August,$1,562.12; September,$1,567.28; October$1,510 56.See alsothe analysis of Trial Examiner Scharnikow of the Respondent's exhibit in the originalunfair labor practice proceeding entitled"Current Work-In-Progress Status as of May 22,1959" (125 NLRB at p. 695).12 I have excluded from this group Castillano who worked only 41,E hours during thefirst quarter.2It is of no moment that Larson's period of probable employment would have extendedbeyond the second quarter as no backpay is requested for any quarter other than the firstone.Under the General Counsel's formula,Larson's interim earnings exceeded the amountof gross backpay for the other quarters.24 Reierson was also regarded by Vice President Ligh as a prospective member of hisfamily.25 This includes 8 hours worked by an individual in the second quarter.It is also notedthat certain shipping, maintenance,and other work, much of which some of the claimantswere capable of performing,was performed by individuals not on the Respondent's regu-lar unclassified payroll.Thus,the record reveals that after the layoff,Robinson and PIEZO MANUFACTURING CORP.575more work would have been available for the retained and laid-off unclassifiedemployees, if the Respondent had operated with a full production complement, asdiscussed above. In these circumstances, I find that Hayes and Reierson, like theother claimants, would have been employed on a 40-hour week for at least thefirst two quarters.265.Computation of backpayOn the basis of the foregoing, I find that the claimants should be made whole forloss earnings, as set forth below:Weeklyrate (com-NumberGrossInterimNetNameputed onof weeksbackpayearningsbackpaya 40-hourbasis)Frank Larson-----------------------------$76 009 4$714 40$466 80$247 60John J. Serpico----------------------------66 0022 41,478 40922 40Vincent Reierson--------------------------70 4022 41,576 96"160 001,416 96Frank Wetmore---------------------------70 4022 41,576 96°413 251,163 71Nell J Hayes-----------------------------70 001i 9 4658 CO142 50515 502 13910 00672 50237 50Total due Hayes--------------------------------------------------------------------753 00William A Willock-----------------------70 001i9 4658 00229 26428 742 13910 00511 07398 93Total due Willock--------------------------------------------------------------------827 67Raymond C Loony-----------------------59 20r9 4556 489 CO547 48l2 13769 00301 00468 60Total due Loony--------------------------------------------------------------------1,016 08Jacob DuBarry----------------------------62 80162 80062 80Frank DeMarco---------------------------76 002152 000152 00'Represents interim earnings in the second quarter.There were no suchearnings inthe first quarter.IFirst quarter.2 Second quarter.[Recommendations omitted from publication.]Jones spent about 3 days doing some shipping work, making boxes, and packing water-tight doors. In addition, for an unspecified time they built a storage platform. Sebastlanodevoted about 101 hours over a period from July to October 31, 1959, also constructing astorage platformYotl'redo worked approximately 106 hours painting a crane and truckfrom Juneto September 26, 1959. Barco spent about 233 hours doing maintenance workand preparing the plant for shutdown. Finally, Ligh and others performed shipping andreceiving duties, estimated by Ligh of about an hour a day, previously performed byReierson.201 find that the Respondent's proposals for determining gross backpay either by dis-tributing the overtime worked in the various departments among the claimants who werelast employed there, or by apportioning the work performed in the various departments ona quarterly basis among the retained employees and the claimants previously working thereare clearly inequitable and inadequate to compensate the claimants for the earnings theywere deprived of by the Respondent's unfair labor practices.